            Case 2:19-cv-00154-LMA Document 15 Filed 04/15/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    AMY LASCOLA                                      *    CIVIL ACTION NO. 19-154
                                                     *
    VERSUS                                           *    SECTION: “I”(1)
                                                     *
    ANDREW SAUL, COMMISSIONER OF                     *    JUDGE LANCE M. AFRICK
    THE SOCIAL SECURITY                              *
    ADMINISTRATION                                   *    MAGISTRATE JUDGE
                                                     *    JANIS VAN MEERVELD
    ************************************             *

                                                ORDER

          The Court, after considering the complaint, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and finding that as of this date the parties have filed no

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion.1 Accordingly,



1
    The Court makes one clarification. In assessing the opinion of Dr. Culver, the ALJ stated:

          The undersigned has considered the opinion of the psychological consultative
          examiner contained in Exhibit 4F dated February 2014, more than three years ago.
          There was no mention of depression or anxiety by Dr. Culver. Of note is the fact
          that none of the claimant's mental health providers rendered the diagnoses noted by
          Dr. Culver, yet the claimant had a longitudinal line of treatment at JPHSA. The
          consultative examiner opined that the claimant cannot tolerate the stress of a normal
          job based upon a single examination, which is of little probative value. Therefore,
          it is accorded little weight in light of the treatment records, which reflect moderate
          problems.

R. at 25-27. As the Magistrate Judge notes, plaintiff Amy Lascola (“Lascola”) argued that the ALJ
improperly discounted Dr. Culver’s opinion by stating “[t]here was no mention of depression or
anxiety by Dr. Culver,” despite Dr. Culver’s conclusion that Lascola “appears to be an avoidant
personality disorder who is severely depressed and anxious.” Dr. Culver’s report does “mention”
that Lascola appears to be “severely depressed and anxious.” Importantly, however, Dr. Culver
did not diagnose depression or anxiety. Instead, Dr. Culver diagnosed avoidant personality
disorder, social phobia, agoraphobia, and moderate alcohol use disorder, in early remission. R. at
578-79. In contrast, as the Magistrate Judge noted, Lascola’s treatment records consistently reflect
diagnoses of major depressive disorder, recurrent episodes, moderate; anxiety state unspecified;
and alcohol dependence. E.g., R. at 518, 522, 533, 537. Read in context, it is clear that the ALJ did
         Case 2:19-cv-00154-LMA Document 15 Filed 04/15/20 Page 2 of 2



       IT IS ORDERED that the Motion for Summary Judgment filed by the plaintiff (Rec. Doc.

11) is DENIED; and the Motion for Summary Judgment filed by the Commissioner (Rec. Doc.

13) is GRANTED.

       New Orleans, Louisiana, this 15th day of April, 2020.




                                             ________________________________
                                                    LANCE M. AFRICK
                                             UNITED STATES DISTRICT JUDGE




not discount Dr. Culver’s opinion for failing to “mention” depression or anxiety. The ALJ took
issue with Dr. Culver’s diagnoses being inconsistent with those of Lascola’s treating psychiatrist
and with Dr. Culver’s opinions being based on a single examination. The Court finds it
inconsequential whether the ALJ intended to state that Dr. Culver had failed to diagnose depression
or anxiety or whether the ALJ overlooked Dr. Culver’s conclusion that Lascola appeared severely
depressed and anxious despite reciting this finding only five pages earlier. Ultimately, the ALJ’s
decision to discount Dr. Culver’s opinion because he had only examined Lascola once, the exam
was more than three years ago, and he had failed to diagnose her with the same conditions as her
treating psychiatrists, is supported by substantial evidence.
